Citation Nr: 0508668	
Decision Date: 03/23/05    Archive Date: 04/01/05	

DOCKET NO.  04-11 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Cleveland, Ohio, including one in January 2004 that increased 
from 10 percent to 50 percent, the initial disability rating 
for the veteran's PTSD, effective June 7, 2002.  Despite the 
increased evaluation of 50 percent, the veteran has not been 
awarded the highest possible evaluation, and the claim 
therefore remains in appellate status.  AB v. Brown, 6 
Vet. App. 35 (1993).

Pursuant to the provisions of 38 U.S.C.A. § 7107 (West 2002) 
and 38 C.F.R. § 20.900(c) (2004) the veteran's motion to 
advance his case on the Board's docket has been granted.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the appeal. 

2.  Manifestations of the veteran's PTSD include increasing 
thoughts about experiences in Vietnam, inability to maintain 
focus, sadness, and frustration.  His various PTSD symptoms 
reasonably render him totally impaired both socially and 
occupationally.  


CONCLUSION OF LAW

The criteria for an initial evaluation of 100 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted 
November 9, 2000, (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), eliminated the concept of a 
well-grounded claim and redefined VA's obligations with 
respect to its duties to notify and to assist a claimant.  In 
August 2001 VA issued regulations to implement the VCAA.  
These regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
a claim.  They also require VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion, if any, of the 
evidence is to be provided by the claimant and what part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As the 
Board's decision herein constitutes a complete grant of the 
benefit sought on appeal, no further action is required to 
comply with the VCAA and its implementing regulations.  

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practically 
determined, the average impairment in earning capacity 
resulting from disease and injury incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 26-28.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2004).  

The veteran's service-connected psychiatric disorder is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  
38 C.F.R. § 4.130.  Ratings are assigned according to the 
manifestation of particular symptoms.  The use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, both 
identified in DSM-IV (American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  

The criteria for a 50 percent rating are as follows:  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly limited material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

The criteria for a 100 percent rating are:  

Total occupational and social impairment, due to such 
symptoms as:  Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411.  

Factual Background

The pertinent medical evidence of record includes the report 
of a psychological evaluation accorded the veteran by VA in 
December 2002.  The veteran gave no history of psychiatric 
hospitalization.  He was attending weekly group and periodic 
individual counseling sessions regarding management of PTSD 
in a community based outpatient facility.  He was 
administered various psychological tests and it was indicated 
his presentation was indicative of PTSD symptoms related to 
experiences in Vietnam.  Difficulties in functioning seemed 
related to problems with substance abuse, emotion regulation, 
maladjustment, and a premorbid tendency to become anxious.  
The Axis I diagnoses were PTSD and alcohol abuse.  The 
Axis II diagnosis was deferred.  He was given a Global 
Assessment of Functioning (GAF) score of 65.  

Of record are reports of the veteran's participation in a 
PTSD intensive primary care group on periodic visitation 
between August and November 2003.  At the time of one such 
visit in July 2003, it was noted the veteran was active and 
involved in a group process.  He noted his struggle with 
taking medications to help control his mood.  He did not like 
the impact of the "fog" caused by the medications, but agreed 
to take them to protect others and take care of himself.  

Of record is a communication from an individual who stated he 
had known the veteran for over 30 years.  The individual 
stated the veteran was quick tempered, was always on edge, 
and had difficulty sleeping.  

Also of record is an undated communication from another 
individual who had known the veteran since childhood.  He 
believed the veteran's experiences in Vietnam had changed him 
for life.  He stated the veteran did not trust anyone.  He 
added that the veteran had difficulty remembering names, 
phone numbers, and recent conversations.  

In an August 2003 statement the veteran's wife related that 
he returned home from Vietnam a completely different person.  
She referred to nightmares, jealousy and temper tantrums.  
Also of record are reports of VA psychiatry psychotherapy 
group visits on different occasions in August 2003.  At the 
time of an August 14, 2003, visit the veteran was described 
as causally dressed and groomed.  Attitude was cooperative 
and he exhibited good eye contact.  He was alert and 
oriented.  Mood was even, while affect was pleasant, although 
blunted.  No psychotic symptomatology was demonstrated.  
Insight and judgment were okay.  The Axis I diagnosis was 
PTSD.  He was given a GAF score of 50.  

A psychiatric examination was accorded the veteran by VA in 
December 2003.  The claims file was reviewed by the examiner.  
It was reported the veteran had been attending weekly group 
sessions and was being seen for medications by a VA clinic 
nurse specialist and a VA psychiatrist.  He was currently 
taking an antidepressant called Remeron at 45 milligrams each 
night.  He stated the Remeron had helped tremendously with 
sleep and anxiety and depression.  However, it had caused 
problems with balance, fatigue and dizziness.  Also, despite 
the improvement, the veteran stated he continued to have 
intrusive thoughts of Vietnam.  Notation was also made that 
despite improvement in his symptoms, he remained symptomatic.  
The veteran had had to accept a lower position than what he 
was used to because of his inability to operate heavy 
machinery.  He indicated this was secondary to his 
medication.  He was continuing to work for the same dairy 
company, but had been performing work at a lower rate of pay.  
His social skills continued to be very poor.  Aside from his 
wife, he did not have much social interaction.  He also 
endured symptoms of avoidance of stimuli, easy startle 
reaction, intrusive thoughts of the past, and a sense of a 
foreshortened future.  Past history of suicidal ideation was 
noted.  He also reported insight during startle response and 
nightmares.  

He reported his marriage had been to the same person for more 
than 30 years, but the relationship was somewhat more 
strained than it used be.  He had two children and two 
grandchildren and all of them lived out of state.  He had 
very poor social relationships.  There was very little 
activity or pursuit of leisure.  He had significantly 
decreased his alcohol use over the last 16 years and 
currently just drank on occasion.  The examiner indicated 
that since the previous examination for rating purposes in 
2002, the veteran had not made any improvement in social 
functioning and that actually had had a decrease in 
occupational functioning.  The relationship at home was 
described as strained.  

On examination he was described as appropriately dressed and 
well groomed.  He was somewhat shaky in his voice, but was 
able to answer appropriately.  He avoided eye contact.  Mood 
was anxious.  He denied any psychotic symptomatology.  There 
was evidence of startle reaction and hypervigilance.  Sleep 
was better with the help of medication.  The number of 
nightmares had diminished, but the severity had "improved."  
Because of his poor interpersonal skills and his 
hypervigilance, he had not engaged in social activity.  

It was the examiner's opinion the veteran had PTSD with 
continuing symptoms.  The examiner stated that he agreed with 
notations on previous evaluations that the veteran had a 
tendency to underreport his symptoms.  It was also the 
examiner's impression that the level of severity of the 
illness was much worse than originally thought.  

The Axis I diagnosis was PTSD.  There was no Axis II 
diagnosis.  The examiner gave a GAF score of 58.  He stated 
the veteran was able to keep a job, although with difficulty 
and with a notation that over the past six months he did 
accept an assignment of less responsibility and less pay.  

Additional evidence was received at the Board in October 
2004.  In an October 2004 statement a staff psychiatrist at 
the Akron Outpatient Clinic of the VA Medical Center in 
Cleveland reported that the last time she wrote regarding the 
veteran, she addressed the issue of his medications and how 
they might be impacting on his ability to perform his work 
related responsibilities.  She indicated that since that time 
the veteran "has not been doing well.  He [the veteran] 
attends a post-traumatic stress disorder treatment group on a 
weekly basis and the group facilitators tell me his symptoms 
not only are not improving and also at times becoming worse.  
He appears to be losing his ability to maintain focus."  She 
noted the veteran was having increasing thoughts about his 
Vietnam experiences, perhaps because of the Iraqi war.  She 
noted that while the veteran reported to her that he had 
worked at a dairy for 19 years, it appeared his personal 
ability to function was impaired to the extent that he "may 
not be able to continuing working any longer."  She believed 
the veteran was not a malingerer.  She stated that in her 
opinion the veteran "should not work any longer."  

In his informal hearing presentation dated in January 2005, 
the veteran's accredited representative noted that the 
statement from the psychiatrist referred to above had not 
been considered by the RO.  The representative indicated that 
he wanted to waive jurisdiction and have the Board consider 
the evidence.  

In a January 2005 statement the veteran's wife indicated that 
he had just been diagnosed with cancer.  She stated that he 
needed a positive attitude to fight the cancer, but he didn't 
seem to have it.  She described him as "emotionally detached 
and physically drained."  

Analysis

Based on a longitudinal review of the evidence of record, the 
Board finds that while the veteran does not meet every 
criteria under the 100 percent schedular evaluation, with 
resolution of all doubt in the veterans' favor, his 
service-connected PTSD more nearly approximates the initial 
evaluation of 100 percent for the entire appeal period.  The 
veteran's various symptoms do not exactly match all those 
enumerated in the rating criteria for a 100 percent rating, 
but the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive of symptoms, but 
rather are examples of the type and degree of the symptoms, 
or their effects, that would justify a particular rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, 
the evidence reveals that the veteran is almost totally 
impaired from a social standpoint.  While he was working, at 
the time of the December 2003 examination, reference was made 
to his increasing difficulty with work.  The October 2004 
communication from the VA staff psychiatrist to which the RO 
did not have access, indicated that the veteran had not been 
doing well and was losing his ability to maintain focus.  She 
opined that the veteran's ability to function was impaired to 
the extent that he might not be able to continue working any 
longer.  She also noted that the veteran's psychiatric 
symptoms had been underreported.  It was her opinion that he 
should not work any longer.  Her communication was made prior 
to the determination that in addition to the PTSD, the 
veteran now has cancer.  Thus, she was of the opinion that 
the symptomatology associated with the PTSD was so 
incapacitating that the veteran should not work.  The 
undersigned agrees.  The evidence indicates that the 
service-connected PTSD results in almost total occupational 
and social impairment.  The veteran has required medication 
over the last several years and is a regular participant in 
group therapy sessions.  Additionally, as has been noted 
recently, the veteran's psychiatric symptoms have been 
underreported.  Accordingly, the Board finds the various 
symptoms associated with the veteran's PTSD have been so 
incapacitating for some time such that an initial disability 
rating of 100 percent for his PTSD is granted. 


ORDER

An initial disability rating of 100 percent is granted for 
PTSD, subject to the laws and regulations governing the 
payment of monetary awards.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


